Title: John Adams to Abigail Adams, 14 March 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia March 14. 1777
     
     Congress has been sitting several Days and proceeding upon Business. I have been in Town above a Week and have spent much of my Time, in making Inquiries after the cheapest Places in Town for Board and stabling. I have at last removed my Horses from a stable at six and six Pence a Night, to another at three dollars a Week each. So that for the future I am to pay only six dollars a Week for Hay and Oats for my Horses. Oats they must have here, for the Hay is such as our Horses cannot live upon, nor indeed their own.
     I am this day to remove my Quarters, from three Pounds a Week for myself and thirty shillings for my servant, to another Place where they vouchsafe to keep me for forty seven and six Pence, and my servant for twenty shillings. I shall then live at the cheapest Lay. Cheap indeed!
     What will become of you, I know not. How you will be able to live is past my Comprehension, but I hope the Regulation of Prices, will be of Service to you. I dont know whether I have mentioned to you in any former Letter, that I sent you a Barrell of burr flour from Baltimore, by Captn. Harden, in your Uncles Vessell. I hope she is not taken.
     I wish to hear often from you. Believe the Post may be now trusted. Believe me to be more yours, and more anxious for your Welfare than any Words can express. The Government of Pensilvania is taking Root downwards, and bearing Fruit upwards, notwithstanding the Squibbs in the News Papers. They are making Treason Laws and Militia Laws, &c.
     The Jersy Government is making a Militia Law too. The People of that State will be all soldiers. They are exasperated, to a great degree, at the Treatment they have received, and are panting for Revenge. The Quakers too are inflamed with Resentment. They say, that they were used worse, than any other People.
     In a Time of Warr, and especially a War like this, one may see the Necessity and Utility, of the divine Prohibitions of Revenge, and the Injunctions of forgiveness of Injuries and love of Enemies, which We find in the Christian Religion. Unrestrained, in some degree by these benevolent Laws, Men would be Devils, at such a Time as this.
     Prattle for me to my little Friends. Give them my best Wishes, Blessings and Prayers.
    